Citation Nr: 1138890	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic fatigue syndrome, claimed as undiagnosed illness, memory loss, fatigue, and muscle pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel










INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to July 1991, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in May 2009, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Historically, the issues before the Board have been: service connection for memory loss; service connection for muscle pain; and service connection for fatigue.  All three claims were characterized as resulting from an undiagnosed illness incurred in the Persian Gulf, under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117.  Based on the determinations of the VA examination conducted on remand, as explained more fully below, all the claimed disabilities are symptoms encompassed within the diagnosis of chronic fatigue syndrome.  The claims have been reframed to reflect this.










FINDING OF FACT

The Veteran served in the Persian Gulf and has been diagnosed with chronic fatigue syndrome, characterized by symptoms including muscle pain, memory loss, and fatigue, which require treatment with continuous medication. 


CONCLUSION OF LAW

Chronic fatigue syndrome was incurred in military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.117 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the claim of service connection is resolved in the Veteran's favor, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 






Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Undiagnosed Illness and Chronic Fatigue Syndrome

The Veteran alleges his various claimed disabilities resulted from his service in the Persian Gulf in 1991.  

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, including an undiagnosed illness or chronic fatigue syndrome that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, 


or to a degree of 10 percent or more not later than not later than December 31, 2011, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Veteran is a Persian Gulf Veteran. 

In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  A layperson is e competent to report objective signs of illness. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  

For VA compensation purposes, the diagnosis of chronic fatigue syndrome requires: (1) New onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; and (2) The exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and (3) Six or more of the following: (i) acute onset of the condition, (ii) low grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes, (v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or longer after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  38 C.F.R. § 4.88a. 



Chronic fatigue syndrome is rated under criteria set forth in Diagnostic Code 6354 provides ratings.  The criteria provide that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent disability rating is assigned when the Veteran exhibits fatigue and other manifestations which wax and wane, but result in periods of incapacitation of at least one but less than two weeks total duration per year; or symptoms controlled by continuous medication.  38 C.F.R. § 4.88b.

Facts

The Veteran's service treatment records are silent as to any complaint, treatment, or diagnosis of chronic fatigue syndrome in service.  The record does show one episode of treatment for chest pain prior to his deployment to the Persian Gulf.

After service, the Veteran was seen for a variety of complaints and symptoms, including: headaches, vertigo, and arm pain and tingling in January 2000; neck pain and spasm in September 2001; chest pain in June 2002 and January 2003; dizziness and neck pain in July 2003; and, bilateral elbow pain in January 2006.

In addition, the Veteran has submitted written statements reporting symptoms such as daily dizziness, chest pain, muscle pain, memory loss, and daily fatigue.  He has stated that "it gets old" to go to the doctor for these problems when there was nothing that could be done for them.

On July 2006 VA examination for Gulf War syndrome, the Veteran reported memory disturbances, recurrent chest pains, nausea, insomnia, joint pain and stiffness in the arms and legs, and constant fatigue.  Physical examination showed no abnormalities in the joints, no loss of range of motion, no evidence of fibromyalgia, and no loss of sensory, reflex, or motor function.  




The examiner noted the presence of generalized fatigue and muscle aches without evidence to support a diagnosis of fibromyalgia, as well as dysthymic demeanor coupled with sleep disturbances and memory loss which could indicate obstructive sleep apnea, and dermatitis.  The Veteran reported that the onset of at least some of these features was during active duty in Southwest Asia.  The diagnoses were insomnia and memory disturbance, as well as chest pain of unknown etiology.

On September 2010 VA examination for Gulf War syndrome, the Veteran reported several different symptoms which he felt had onset during his service in the Persian Gulf and might be linked to the anthrax vaccine and other medication he took at that time.  He had problems remembering birthdays and appointments.  He stated that he had taken a step down at work from a top executive to a regional manager because of difficulty with forgetting parts of his daily routine, forgetting to attend meetings he had scheduled, and otherwise keeping information straight.  He used memory tools to assist him at work, including reminders from his wife and secretary, but still struggled on a daily basis.  Multiple tests and evaluations had not yielded any diagnoses.  The Veteran had not had any success in treating the problem with vitamins, over-the-counter supplements, or antidepressants.  He also reported muscle soreness and stiffness as well as joint pain that never completely went away.  He had tried muscle relaxants and pain medication as well as chiropractic and massage therapy treatment with no lasting relief.  He also reported frequent headaches with occasional dizziness for which he took over-the-counter pain relievers with no lasting effect.  

On physical examination, the Veteran gave a history of malaise, night sweats, fatigability, generalized weakness, angina, dizziness, abdominal pain, and sleep problems.  He had constant joint pain, particularly in the elbows, knees, and shoulders, but no loss of motion, swelling, or deformity.  He also reported paresthesias of the toes and fingers which would come and go every other day.  All muscles were normal on testing with no atrophy, spasms, or abnormalities noted, and the Veteran exhibited good coordination, although he walked with an antalgic gait.  


The VA examiner diagnosed nonspecific headaches with normal CT scan and moderate affect on activities of daily living; chronic fatigue syndrome and arthralgia resulting in decreased mobility and moderate affect on activities of daily living; and, chronic multisymptom illness of unexplained origin evidenced by memory loss, muscle pain, chronic fatigue muscle pain, and headache.

On December 2010 VA examination, the Veteran reported that he served in the Gulf War while the oil wells were still burning and he attributed his conditions to this and to the anthrax vaccines and other medications administered at that time.  He reported that after the war he had a new onset of symptoms of unexplained, persistent fatigue not due to ongoing exertion and not substantially relieved by rest.  This resulted in a significant reduction of his activity levels compared to previously and was accompanied by other symptoms such as impaired memory or concentration, post-exertional malaise, unrefreshing sleep, muscle pain, multijoint pain without swelling or redness, frequent sore throat, and headaches.  He reported that his fatigue would last more than a day after exercise and had resulted in a 20 percent restriction of his routine daily activities.  He had also needed to shorten his work hours and use memory aids due to a lack of concentration and forgetfulness.  He reported frequent sore throat, frequent confusion, and frequent headaches (although not different in type, severity, or pattern from premorbid headaches), as well as constant generalized muscle aches, generalized weakness, migratory joint pains, sleep disturbance, inability to concentrate, and forgetfulness.  With regard to the Veteran's muscle pain and headaches, the examiner noted that by the Veteran's report, Motrin would take the edge off the pain, but it never went away completely.  

The examiner diagnosed chronic fatigue syndrome with significant effects on the Veteran's usual occupation, resulting in him being assigned different duties at work.  The examiner stated that the criterion for a diagnosis of chronic fatigue syndrome under 38 C.F.R. § 3.117 had been met, namely: debilitating fatigue severe enough to reduce or impair average daily activity below 50 percent of the patient's pre-illness level for a period of six months; 



other clinical conditions that may produce similar symptoms had been excluded through evaluation, based on history, physical examination, and appropriate laboratory tests; and at least six of the ten chronic fatigue syndrome diagnostic criteria had been met.  

The VA examiner stated that the criteria set forth by the Centers for Disease Control for diagnosing chronic fatigue syndrome had been met, but the VA examiner expressed the opinion that chronic fatigue syndrome was not caused by the Veteran's exposure to the anthrax vaccine, agents of biological warfare, or other exposures during the Gulf War.  It was the examiner's opinion that the Veteran's memory loss was at least as likely as not the result of his sleep problems.
 
Analysis

The Veteran's service in the Persian Gulf between December 1990 and May 1991 has been verified by the service department.  As such, he is entitled to service connection for a qualifying chronic disability such as an undiagnosed illness or chronic fatigue syndrome if such is manifested to a compensable degree (10 percent or more) prior to December 31, 2011.

The Board notes that the Veteran was diagnosed with chronic fatigue syndrome on VA examination in September 2010 and again in December 2010.  The examiner in December 2010 specifically noted that the Veteran's diagnosis met the VA requirements of debilitating fatigue severe enough to cause impairment of average daily activity level of 50 percent or more, exclusion of other clinical conditions, and six of ten symptoms being manifest.  Specifically, the Veteran had a reduction of general activity level by at least 20 percent on top of a reduction in his work responsibilities and decreased work hours.  The record shows that the Veteran underwent many different tests and trials to ascertain the cause of his symptoms, including chest X-rays, CT scans, heart catheterization, liver biopsy, and removal of his gallbladder, all without relief of his symptoms.  



The symptoms of chronic fatigue exhibited included nonexudative pharyngitis (chronic sore throat), generalized muscle aches or weakness, fatigue lasting more than 24 hours after exercise, migratory joint pain, neuropsychiatric symptoms such as memory loss and decreased concentration, and sleep disturbance.  The definition of chronic fatigue syndrome in 38 C.F.R. § 4.88a is met.

In addition, the record shows that the Veteran's chronic fatigue syndrome is manifested to a compensable level.  While the Veteran has denied any incapacitating episodes as defined under Diagnostic Criteria 6354, he has shown the use of continuous medication to control his symptoms.  In addition to anti-depressants and muscle relaxants taken, the Veteran has asserted that he takes NSAID pain relievers on a regular basis in order to take the edge off his pain and continue to work and carry out the activities of daily living.  Although not a prescription medication, the use of a NSAID on a regular basis demonstrates the need for continuous medication to treat the Veteran's symptoms of chronic fatigue syndrome.  As such, the requirements of 38 C.F.R. § 3.317 are met.  See Chronic Fatigue Syndrome-A Pamphlet For Physicians, U.S. Department of Health and Human Services, Public Health Service, National Institutes of Health (NIH Publication No. 92-484, referring to treatment with NSAID)(cited by VA in the Interim rule in adding a diagnostic code and evaluation criteria for chronic fatigue sydrome:  59 Fed. Reg. 60901 (Nov. 29 1994)).


ORDER

Service connection for chronic fatigue syndrome is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


